Exhibit 10.08



2016 DISTRIBUTION ELECTION FORM
Valero Energy Corporation Deferred Compensation Plan


Payment Election
Upon Retirement
DEFAULT PAYMENT IF NO ELECTION IS MADE:
Fifteen annual installments commencing at date of retirement
I elect that, upon retirement, the value of my Plan account related to deferrals
made for the 2016 Plan Year will be paid at the time and in the manner elected
below:


Payment Commencement (choose one):


      ¨      As soon as administratively possible following retirement
               (this is the default if no election is made)
      ¨      January 1 after the year of retirement


AND


Form of Distribution (choose one):


      ¨      Lump sum payment
      ¨      Annual installments for _______ years (choose 2 - 15 years)





Payment Election
Upon Other Separation
DEFAULT PAYMENT IF NO ELECTION IS MADE:
Immediate lump sum payable upon separation
I elect that, upon my separation from employment for a reason other than
retirement, the value of my Plan account related to deferrals made for the 2016
Plan Year will be paid at the time and in the manner elected below:


Payment Commencement (choose one):


      ¨      As soon as administratively possible following separation
               (this is the default if no election is made)
      ¨      January 1 after the year of separation


AND


Form of Distribution (choose one):


      ¨      Lump sum (this is the default payment if no election is made)
      ¨      Five annual installments






--------------------------------------------------------------------------------









Distribution on Specified Date


In accordance with Section 6.4 of the Plan, I hereby elect to receive in one
lump sum payment my Account derived from deferrals made during the 2016 Plan
Year on the date or dates specified below, or the balance of the Account, if
less. Any amounts distributed pursuant to this election shall immediately reduce
my Account accordingly. (The earliest date that can be elected to receive 2016
deferrals is January 1, 2020.)
   
                                                                       Amount of
Elective Deferral or
              Specified Date                                 Total Amount of the
Account (Whichever is Less) 


         ___________________                                 ________________________


         ___________________                                 ________________________


         ___________________                                 ________________________





NOTE: In order to be effective, this form must be completed, signed, and
returned to Financial Benefits (San Antonio/Mailstation E1L) on or before
December 1, 2015. If your form is not timely submitted, your Plan deferral will
be subject to the default distributions noted above.


The Company has taken measures to design the Plan in a manner that conforms to
current tax law. However, it is possible that new legislation could affect your
distribution elections, including delaying your distributions, in order to
comply with legal requirements. Distribution elections submitted pursuant to the
Plan will be governed by the terms and conditions of the Plan and governing law,
and your elections will be subject to modifications made to the Plan in order to
conform to legal requirements.




ACKNOWLEDGED AND AGREED:


 
 
 
 
 
 
Participant’s Signature
 
Date
 
 
 
 
 
 
Participant’s Name
 
Participant’s Employee ID Number




